EXHIBIT 10.54

 

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR JAY FREELAND

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of November 12, 2019 (the “Grant Date”), between Perceptron, Inc.,
a Michigan Corporation (hereinafter called the “Corporation”), and Jay W.
Freeland, hereinafter referred to as the “Grantee.”  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Perceptron, Inc.
First Amended and Restated 2004 Stock Incentive Plan, as may be amended from
time to time (the terms of which are hereby incorporated by reference and made a
part of this Award Agreement) (the “Plan”).

1.    Grant of the Performance Share Units.  Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Award
Agreement, the Corporation hereby grants to the Grantee performance share units
(hereinafter called the “Performance Share Units”), on the following terms: For
each week of services performed by Grantee for the Corporation as interim
President and Chief Executive Officer (the “Performance Measure”), Grantee shall
earn a number of shares of the Corporation’s Common Stock equal to Three
Thousand Two Hundred ($3,200.00) Dollars divided by the Fair Market Value of the
Corporation’s Common Stock on the first of the following dates to occur after
such services are performed: December 1, March 1, June 1 or October 1 of each
year during the term of this Agreement. The Performance Share Units shall vest
and become nonforfeitable in accordance with Section 2 hereof. In the event of
any conflict between the Plan and this Agreement, the terms of the Plan shall
control, it being understood that variations in this Agreement from terms set
forth in the Plan shall not be considered to be in conflict if the Plan, whether
explicitly or implicitly, permits such variations.

2.    Restrictions; Settlement.

(a)  The Performance Share Units subject to this Award Agreement are restricted
from transfer until the restrictions lapse.  The restrictions lapse as to the
shares of the Corporation’s Common Stock issued pursuant to the Performance
Share Units immediately upon the issuance of the shares as provided in Section
2(b) below.

(b)  Subject to the tax withholding requirements described in Section 23 below,
the Performance Share Units vest on, and shall be settled in the form of shares
of the Corporation’s Common Stock, on the first of the following dates to occur
after services are performed by Grantee as provided in Section 1: December 1,
March 1, June 1 and October 1 of each year during the term of this Agreement.

3.    Termination.  Upon the termination of Grantee providing services for the
Corporation as interim President and Chief Executive Officer, the Grantee’s
right to the Performance Share Units automatically shall terminate and be
forfeited by Grantee, except for Performance Share Units relating to services
for periods prior to such termination that have not been paid out to Grantee
prior to such termination. Performance Share Units for services for periods
prior to such termination shall be paid out at the first of the following dates
to occur after such termination of services December 1, March 1, June 1 or
October 1.

4849-4896-2223.2

 

--------------------------------------------------------------------------------

 

4.    Securities Laws.  The Corporation may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Award Agreement.  Anything to the contrary herein notwithstanding, the
granting of the Performance Share Units hereunder shall be subject to such
compliance with federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities, and applicable stock exchange
requirements, as the Corporation deems necessary or advisable.

5.    Transferability.  This Award and the Performance Share Units subject to
this Award may not, at any time, be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with the provisions of this
Award Agreement and the terms of the Plan.  

6.    Disputes. As a condition of the granting of the Performance Share Units
granted hereby, the Grantee and the Grantee’s successors and assigns agree that
any dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

7.    Adjustments.  In the event of any stock dividend, subdivision or
combination of shares, reclassification, or similar transaction affecting the
shares covered by this Award, determined by the Committee to be covered by this
Section 7, a proposed dissolution or liquidation of the Corporation, a merger of
the Corporation with or into another corporation where the Corporation is not
the surviving corporation, but its stock is exchanged for the stock of the
parent Corporation of the other party to the merger, the sale of substantially
all of the assets of the Corporation, the reorganization of the Corporation or
other similar transaction determined by the Committee to be covered by this
Section 8, a proposed spin-off or a transfer by the Corporation of a portion of
its assets resulting in the employment of the Grantee by the spin-off entity or
the entity acquiring assets of the Corporation, the rights of the Grantee shall
be as provided in Article 9 of the Plan and any adjustment therein provided
shall be made in accordance with Article 9 of the Plan.

8.    No Stockholder Rights Prior to Issuance of Shares.  

(a) The Grantee shall have no rights of a stockholder with respect to the
Performance Share Units granted under this Award Agreement until share
certificates for shares of Common Stock are issued as provided in Section 2
above.

(b) The Grantee shall not be entitled to any cash dividends or Dividends
Equivalents (as defined in the Plan) with respect to the Performance Share
Units.  Grantee’s stockholder rights arise only after the achievement of the
applicable Performance Measures when the associated Performance Share Units are
settled in shares of the Corporation’s Common Stock, commencing on the date on
which the stock certificate is issued (or book entry representing such shares
has been made and such shares have been deposited with the appropriate
book-entry custodian) evidencing the issuance of Common Stock pursuant to this
Award Agreement.

2

--------------------------------------------------------------------------------

 

9.    No Guarantee of Employment.  Nothing contained in this Award Agreement or
in the Plan, nor any action taken by the Corporation or the Committee, shall
confer upon the Grantee any right with respect to continuation of Grantee’s
employment or other service to the Corporation or any Subsidiary, nor interfere
in any way with the right of the Corporation or any Subsidiary to terminate
Grantee’s employment or other service at any time, and if Grantee is an
employee, the Grantee’s employment is and shall remain employment at will,
except as otherwise specifically provided by law or in an employment agreement
between the Grantee and the Corporation.

10.    Notices.  Every notice relating to this Award Agreement shall be in
writing and if given by mail shall be given by registered or certified mail with
return receipt requested. All notices to the Corporation shall be delivered to
the Secretary of the Corporation at the Corporation's headquarters or addressed
to the Secretary of the Corporation at the Corporation's headquarters. All
notices by the Corporation to the Grantee shall be delivered to the Grantee
personally or addressed to the Grantee at the Grantee’s last residence address
as then contained in the records of the Corporation or such other address as the
Grantee may designate. Either party by notice to the other may designate a
different address to which notices shall be addressed. Any notice given by the
Corporation to the Grantee at the Grantee’s last designated address shall be
effective to bind any other person who shall acquire rights hereunder.

11.    Limitation on Obligations.  The Corporation’s obligation with respect to
the Performance Share Units granted hereunder is limited solely to the delivery
to the Grantee of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Corporation become obligated to pay
cash in respect of such obligation.  This Award Agreement shall not be secured
by any specific assets of the Corporation or any Subsidiaries, nor shall any
assets of the Corporation or any Subsidiaries be designated as attributable or
allocated to the satisfaction of the Corporation’s obligations under this Award
Agreement.  In addition, the Corporation shall not be liable to the Grantee for
damages relating to any delays in issuing the stock certificates to the Grantee
(or Grantee’s designated entities), any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

12.    Code Section 409A.  This Award and the Performance Share Units granted
hereunder are intended to be exempt from, or in compliance with, Code Section
409A, and this Award Agreement is to be construed accordingly.

13.    Foreign Law Restrictions.  Notwithstanding anything herein to the
contrary, the Corporation’s obligations to deliver Common Stock pursuant to a
Performance Share Unit granted hereunder is subject to compliance with the laws,
rules and regulations of any foreign nation applying to the authorization,
issuance or sale of securities, providing of compensation, transfer of
currencies and other matters, as may apply to the Grantee, if a resident of a
foreign nation.  To the extent that the Corporation is restricted in accordance
with such foreign laws from delivering shares of Common Stock to the Grantee as
would otherwise be provided for in this Agreement, the Corporation shall be
released from such obligation and shall not be subject to the claims of the
Grantee hereunder with respect hereto.

14.    Governing Law.  Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of this Award
Agreement, shall be governed by the laws of the State of Michigan without regard
to its choice of law rules.

3

--------------------------------------------------------------------------------

 

15.    Clawback Policy. Any shares of Common Stock issued to Grantee in
settlement of the Performance Share Units shall be subject to the Corporation's
recoupment policy, as in effect from time to time, if any, applicable provisions
of this Award Agreement shall be deemed superseded by and subject to the terms
and conditions of such policy from and after the effective date thereof, and
Grantee's consent shall not be required to an amendment to this Award Agreement
that is deemed necessary by the Corporation to ensure compliance with such
policy.

16.    Award Agreement Subject to Plan.  The Award Agreement shall be subject to
all terms and provisions of the Plan, to the extent applicable to the
Performance Share Units granted hereunder.  In the event of any conflict between
this Award Agreement and the Plan, the terms of the Plan shall control, it being
understood that variations in this Award Agreement from terms set forth in the
Plan shall not be considered to be in conflict if the Plan permits such
variations.

17.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

18.    Captions. The captions to the sections and subsections contained in this
Award Agreement are for reference only, do not form a substantive part of this
Award Agreement and shall not restrict or enlarge substantive provisions of this
Award Agreement.

19.    Parties in Interest. This Award Agreement shall bind and shall inure to
the benefit of the parties hereto, their respective permitted successors and
assigns.

20.    Complete Agreement.  This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

21.    Modifications.  The terms of this Award Agreement cannot be modified
except in writing and signed by each of the parties hereto.

22.    Severability. In the event that any one or more of the provisions of this
Award Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  

23.    Payment of Taxes  Upon the settlement of the Performance Share Units for
the Corporation’s Common Stock as provided in Section 2, the Grantee authorizes
the Corporation to withhold from the Grantee’s cash compensation or agrees to
tender a sufficient amount of cash to the Corporation to satisfy the Grantee’s
income and employment tax withholding obligations, or a combination of two or
more of the aforementioned methods.  The Corporation is not authorized to
withhold more than is necessary to satisfy the Grantee’s established tax
withholding requirements for federal, state and local obligations in connection
with the vesting of any portion of the Award.  Once the tax withholding
requirements have been satisfied, the Corporation shall deliver a stock
certificate to the Grantee evidencing the shares of Common Stock then issued
under the Award.  The Grantee is hereby advised to seek his or her own tax
counsel regarding the taxation of the grant of Performance Share Units made
hereunder.  The Corporation and its agents have not and are not providing any
tax advice to the Grantee.

[Continued on next page.]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

 

PERCEPTRON, INC.

 

 

 

 

By:

/s/ Laura Pecoraro

 

Name:

Laura Pecoraro

 

Title:

Vice President of Finance

 

*************************************************************

ACKNOWLEDGEMENT

By signing below, the Grantee acknowledges and agrees that:

•

A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

•

The Grantee has read and understands and accepts the conditions place on the
Performance Share Units, including the tax withholding requirements; and

•

If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Performance
Share Units will be forfeited and the Award Agreement will terminate and be of
no further force or effect.

 

Perceptron, Inc.

Attention: President

47827 Halyard Drive

Plymouth, MI 48170

 

 

GRANTEE

 

 

 

 

/s/ Jay W. Freeland

 

Printed Name:  Jay W. Freeland

 

Date:

8-Jan-2020

 

5